DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 September 2022 has been entered.

Status of Claims
This action is in reply to amendment filed on 26 September 2022.
Claims 1-2, 6-7, and 12-14 have been amended and are hereby entered.
Claim 4, 9, 15-17 has been cancelled.
Claims 18-19 have been added.
Claims 1-3, 5-8, 10-14, and 18-19 are currently pending and have been examined.

Response to Amendment and Remarks
Drawing Objections 
Fig. 2 was objected to as unclear and inconsistent with the specification. Applicant has amended Fig. 2 and specification and the objections to the drawings have been overcome. Accordingly, the objection to the drawings is withdrawn.  

Specification Objections 
The specification was rejected because of informalities. Applicant has amended the specification and the objections to the specification have been overcome. Accordingly, the objection to the specification is withdrawn.  
Claim Rejections under 35 U. S. C. § 112(a) 
Claims 9 was rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement. Applicant has cancelled claim 9 and the rejection is now moot. Accordingly, the rejection of claim 9 under 35 U.S.C. §112(a) has been withdrawn.  
Claim Rejections under 35 U. S. C. § 112(b) 
Claims 1-3, 5-17 were rejected under 35 U.S.C. §112(b) as being indefinite. 
Applicant has amended the claims to overcome the rejection of claims 1-3, 5-17 were rejected under 35 U.S.C. §112(b).  Accordingly, the rejection has been withdrawn.  
Claim Rejections under 35 U.S. C. § 103 
Claims 1-3, and 5-17 were rejected under 35 U.S.C. §103 as being unpatentable over Herbach US Patent No. 8,849,494).  Applicant's arguments filed 26 September 2022 have been fully considered but they are not persuasive. The Applicant paraphrases Herbach and concludes that there is no indication that either the assistance center or the autonomous vehicle 810 changes the driving behavior/trajectory based on anomalies related to the speed limit.  The examiner respectfully notes that the Applicant has mischaracterized the Herbach reference and overlooked pertinent parts of the reference.  Accordingly, the examiner and has provided further detail and references to Herbach and explained the relied upon citations to meet the newly amended claim language of speed limit.    
Specifically, the examiner points to Herbach 9:10-22 and 9:30-40 to disclose determining a speed limit anomaly indicator for the traffic situation from at least one situation feature ( “It may be determined that a speed of an autonomous vehicle is less than or equal to a threshold speed, and that the autonomous vehicle has not detected a traffic control signal.” The examiner notes that this corresponds to a speed limit… At block 230, a timer T that is based on the cause C may be started, such as discussed below in more detail in the context of at least FIG. 7. At block 240, after the timer T expires, a determination may be made whether the speed is still less than or equal to the threshold speed and/or the cause C remains as a cause for the speed to be less than or equal to the threshold speed, such as discussed below in more detail in the context of at least FIG. 7. If this is the case, then, at block 250, an assistance signal indicating that the autonomous vehicle is stuck may be sent from the autonomous vehicle, such as discussed below in more detail in the context of at least FIG. 7.”  Wherein the timer T corresponds to the speed limit anomaly indicator which indicates an anomaly with the speed of the vehicle based on the speed threshold or limit of Herbach.) 
Further the examiner points to Herbach at least Figure 8 “new trajectory” 836, and 9:51-60 and 12:53-63, to disclose determining an exception driving maneuver based on the detected traffic situation and a second number of the driving maneuver limits less than the first number when a threshold value for the speed limit anomaly is exceeded.  (“Method 200 may also include the autonomous vehicle receiving a response to the assistance signal, where the response specifies a second trajectory for the autonomous vehicle, and navigating according to the second trajectory. The second trajectory may avoid the obstruction of cause C. In particular embodiments, method 200 may further include, after navigating according to the second trajectory, determining that the autonomous vehicle may safely return to navigating according to the trajectory”) ( “At block 710, the autonomous vehicle may determine if it is either increasing speed and/or if a current speed of the autonomous vehicle is greater than a threshold speed of X meters per second (m/s)” and at least at 7:10-23 “The stuck condition may be, for instance, a condition where the autonomous vehicle might not be able to navigate in accordance with an original trajectory without relaxing any of its navigational constraints. For example, an autonomous vehicle may be configured with constraint(s) to "stay on the road" and "do not back up while on the road." Then, while driving, the autonomous vehicle may determine that the road ahead is completely obstructed by a large object.” and Figure 8 wherein the autonomous vehicle crosses the solid line and Figure 9, 16:30-35 “in providing new trajectory 946 to autonomous vehicle 810, the assistance center may provide a temporary override of any rules inhibiting autonomous vehicle 810 from shoulder riding at least while traveling on new trajectory 946.”).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-3, 5-8, 10-14, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the 
Claim 1 recites the limitation "the traffic situation" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that “a detected traffic situation” has been recited and repeated in subsequent claims.  However, as written it is not clear if the traffic situation is the same or different traffic situation as that detected in line 4.
Claims 2-3, 5-8, 10-14, and 18-19 depend directly or indirectly from claim 1 and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency on claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 depends from claim 15, which is now cancelled. Ordinarily the examiner would assume that a claim dependent on a cancelled claim is dependent the independent claim.  However, in this situation, if claim 18 is interpreted as dependent on claim 1, then claim 19 would be a duplicate claim, as it requires the same limitations and also depends from 1.  For purposes of examination, claim 18 and 19 will be treated together as dependent on claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, 10, 13-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al.  (US PG Pub 2020/0364473 hereinafter "Silver").
Regarding claim 1, Silver discloses a method for the at least partially automated operation of a vehicle in at least a partially automated manner, comprising: 
determining a driving maneuver target based on a predetermined route (see at least Silver [0039] and Figure 7 “Navigation system 168 may be used by the vehicle's computing devices 110 in order to determine and follow a route to a location. In this regard, the navigation system 168 and/or data 132 may store map information, e.g., highly detailed maps identifying the shape and elevation of roads, lane lines, intersections, crosswalks, speed limits, traffic signals, buildings, signs, real time traffic information, vegetation, or other such objects and information. Map information may also include information that describes the location of speed limit signs as well as speed limits for sections of road or zones.’), 
detecting an instantaneous traffic situation using a sensor system of the vehicle (see at least Silver [0058] “In the example shown in FIG. 7, the vehicle's computing devices 110 may detect and identify objects and characteristics in a section of road 700 that includes speed limit signs located near a temporary speed change location corresponding to a geographic area 750. Some of the detected objects are identified as speed limit signs 710, 712, lanes 720, 722, lane lines 730, and curbs 740, 742. One or more of the detected objects may correspond with objects stored in the detailed map information, which may also store other information identifying the shape, location, orientation, and other characteristics of the objects.”), 
determining a standard driving maneuver based on the detected traffic situation, the driving maneuver target, and a first number of driving maneuver limits (see at least Silver, [0074] wherein it is determined if the vehicle should drive the posted speed limit which is the standard driving maneuver or the exception such as based on the flow of traffic “the determined response may also be based on a detected flow of surrounding traffic. The perception system 172 of the vehicle may detect surrounding vehicles and their speeds. When an effect zone confidence level for a given point of the road or a given section of the road is below the upper confidence threshold, the vehicle's computing devices 110 may compare the speeds of the surrounding vehicles with the detected speed limit to determine whether the vehicle should operate based on the speed limit of the detected speed limit sign at the given point or section of the road. When a percentage of the surrounding vehicles, such as 30%, are being operated within the determined speed limit, the vehicle's computing devices 110 may determine that the vehicle should operate based on the speed limit of the detected speed limit sign.”), 
determining a speed limit anomaly indicator for the traffic situation from at least one situation feature (see at least Silver, Abstract, Figure 7 , 8 and [0059] Silver teaches that the speed limit sign is anomaly “For speed limit sign 710, the vehicle's computing devices 110 may determine that speed limit sign 710 is a temporary speed limit sign because (i) the location of the speed limit sign 710 does not correspond to a location of a speed limit sign in the pre-stored detailed map information and (ii) the speed limit on the speed limit sign 710 does not correspond to a speed limit in the pre-stored detailed map information for a section of road including the detected location…” Silver further describes that the confidence level to determine the start and end point of the speed limit zone such that the autonomous vehicle can determine that the temporary speed limit is over and can resume the previous speed despite not perceiving an updated speed limit sign.  The percentage of cars passing or the flow of traffic corresponds to the speed limit anomaly indicator as described in [0065-0075] for example: “For a temporary speed limit sign, such as speed limit signs 710, 712 shown in FIG. 7, a start point of the effect zone and an end point of the effect zone may be determined using a confidence level indicating whether the speed limit on the temporary speed limit sign applies to various points along the road. The value of a confidence level may be a percentage, a number on a scale, or other type of quantifier that may be used to indicate confidence level… As an example, a first point of the road that has a confidence level that exceeds a first or upper confidence threshold, such as 70% or more or less, may be determined as the start point of the effect zone. A second point of the road further downstream from the first point of the road that has a confidence level that falls below a second or lower confidence threshold, such as 30% or more or less, may be determined as the end point of the effect zone.”… “When a percentage of the surrounding vehicles, such as 30%, are being operated within the determined speed limit, the vehicle's computing devices 110 may determine that the vehicle should operate based on the speed limit of the detected speed limit sign.”… “The computing devices may also observe how these one or more other vehicles behave after passing the stop sign, or rather, to what new speed these one or more other vehicles accelerate to after the stop sign. These observations may be combined to identify the flow of the traffic before and after the stop sign:”).” , 
determining an exception driving maneuver based on the detected traffic situation and a second number of the driving maneuver limits less than the first number when a threshold value for the speed limit anomaly indicator is exceeded (see at least Silver where the vehicle adjusts the speed of the vehicle based on to the flow of traffic rather than the speed limit detected [0074] “the determined response may also be based on a detected flow of surrounding traffic. The perception system 172 of the vehicle may detect surrounding vehicles and their speeds. When an effect zone confidence level for a given point of the road or a given section of the road is below the upper confidence threshold, the vehicle's computing devices 110 may compare the speeds of the surrounding vehicles with the detected speed limit to determine whether the vehicle should operate based on the speed limit of the detected speed limit sign at the given point or section of the road. When a percentage of the surrounding vehicles, such as 30%, are being operated within the determined speed limit, the vehicle's computing devices 110 may determine that the vehicle should operate based on the speed limit of the detected speed limit sign.” .) , and 
automatically controlling the vehicle to follow the exception driving maneuver (see at least Silver [0076] “The vehicle's computing devices 110 may then control the vehicle 100 based on the determined response or flow of traffic. Controlling the vehicle 100 may involve decelerating using the deceleration system 160 or accelerating using the acceleration system 162 such that the vehicle is traveling at a speed according to the speed limit for a given point of the road.”).
Regarding claim 2, Silver discloses the method according to Claim 1, wherein when the threshold value is exceeded, the detected traffic situation is compared to multiple traffic situations present in a memory, based on the at least one situation feature (see at least Silver [0059] “For speed limit sign 710, the vehicle's computing devices 110 may determine that speed limit sign 710 is a temporary speed limit sign because (i) the location of the speed limit sign 710 does not correspond to a location of a speed limit sign in the pre-stored detailed map information and (ii) the speed limit on the speed limit sign 710 does not correspond to a speed limit in the pre-stored detailed map information for a section of road including the detected location.”).
Regarding claim 3, Silver discloses the method according to Claim 2, wherein the at least one situation feature includes one or more of the following features: an absolute position of the vehicle; a speed of the vehicle; an estimated time until the driving maneuver target is attained; a number of vehicles that pass the vehicle per unit time; a traffic density indicator; a longitudinal and/or lateral distance profile concerning one or more other objects in the traffic situation; a reliability indicator concerning a recognition of moving and/or nonmoving objects in the traffic situation (see at least Silver [0069] and [0070] which discuss confidence level based on detected signs and confidence level based on other vehicles detected by the system). 
Regarding claim 6, Silver discloses the method according to claim 1, wherein the detected traffic situation is stored in a memory as a predetermined traffic situation when a storage condition is present (see at least Silver [0059] “For speed limit sign 710, the vehicle's computing devices 110 may determine that speed limit sign 710 is a temporary speed limit sign because (i) the location of the speed limit sign 710 does not correspond to a location of a speed limit sign in the pre-stored detailed map information and (ii) the speed limit on the speed limit sign 710 does not correspond to a speed limit in the pre-stored detailed map information for a section of road including the detected location.”).
Regarding claim 7, Silver discloses the according to Claim 6, wherein the storage condition includes one or more of the following conditions: a deviation between the determined standard driving maneuver and a maneuver carried out by a person in the instantaneous detected traffic situation; a minimum acceleration threshold of the vehicle is exceeded; a minimum steering rate threshold of the vehicle is exceeded; a memory operation is carried out by an occupant of the vehicle (see at least Silver [0070] in one embodiment it is determined a speed anomaly when other vehicles change speeds and the end point of the zone is calculated in this way “The computing devices may also determine the confidence level based on other vehicles detected by the perception system 172. For example, the vehicle's computing devices 110 detect that one or more detected vehicles begin to change speed at a same or similar point of the road. The one or more detected vehicles may be detected to either accelerate or decelerate.”)
Regarding claim 10, Silver discloses the method according to claim 1, wherein in a mode for automated operation of the vehicle, a vehicle actuator system for implementing the standard driving maneuver is actuated, and after the exception driving maneuver has been determined, the vehicle actuator system is actuated in order to implement the exception driving maneuver (see at least Silver [0076] “The vehicle's computing devices 110 may then control the vehicle 100 based on the determined response or flow of traffic. Controlling the vehicle 100 may involve decelerating using the deceleration system 160 or accelerating using the acceleration system 162 such that the vehicle is traveling at a speed according to the speed limit for a given point of the road.”).
Regarding claim 13, Silver discloses the method according to claim 1, wherein the first number of driving maneuver limits comprise at least one of traffic regulations and safety limits (see at least Silver Abstract , speed limit).
Regarding claim 14, Silver discloses the method according to claim 1, wherein determining the speed limit anomaly indicator for the traffic situation and determining the exception driving maneuver are performed on-board the vehicle (see at least Silver [0024-0026] “The vehicle's computing device may then determine an effect zone of the permanent with general effect… For a temporary speed limit sign, a start point of the effect zone and an end point of the effect zone may be determined using a confidence level indicating whether the speed limit on the temporary speed limit sign applies to various points along the road…When the effect zone of the detected speed limit sign is determined, the vehicle's computing devices may determine how the vehicle should respond...”)
Regarding claims 18 and 19, Silver discloses the method according to claim 1, wherein the exception driving maneuver is followed when a maximum speed provided by map data stored in the vehicle and of surroundings of the detected traffic situation deviates from a sensed maximum speed in the detected traffic situation by more than the threshold value (see at least Silver [0069-0070] which teaches if the vehicles surrounding are perceived to exceed the last detected posted speed limit, such as in a school zone or construction zone, then it is determined that the zone has ended “The computing devices may also determine the confidence level based on other vehicles detected by the perception system 172. For example, the vehicle's computing devices 110 detect that one or more detected vehicles begin to change speed at a same or similar point of the road. The one or more detected vehicles may be detected to either accelerate or decelerate.”  See also Silver [0060] for discussion temporary speed limit zones such as school zones and construction area).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8, 10-14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbach et al.  (US Pat No. 8,849,494 hereinafter "Herbach").
Regarding Claim 1, Herbach teaches a method for the operation of a vehicle in at least a partially automated manner(see at least Herbach, column 6, lines 55-63, hereinafter column and line numbers will be represented in short hand, for example 6:55-63, “autonomous vehicle”) comprising:
determining a driving maneuver target based on a predetermined route (see at least Herbach, 6:55-63 “From this information, as well as possible navigational requests from one or more users or controllers of the autonomous vehicle, the autonomous vehicle may develop a trajectory that it can drive from a starting point (e.g., the autonomous vehicle's current location) to an endpoint (e.g., a destination). The trajectory may also specify some number of intermediate waypoints through which the autonomous vehicle should pass while navigating from the starting point to the endpoint.” and 12:41-45);
detecting an instantaneous traffic situation using a sensor system of the vehicle (see at least Herbach 6:18-26 “Autonomous vehicles may navigate by using a number of sensors to collect information about objects in the vicinity of the autonomous vehicle, and by determining trajectories for the autonomous vehicle based on this collected information” and 7:25-29  “an autonomous vehicle may detect a condition in which the autonomous vehicle is impeded from navigating according to a first trajectory, such as discussed below in the context of at least FIGS. 6 and 7.”), 
determining a standard driving maneuver based on the detected traffic situation, the driving maneuver target (see at least Herbach 9:56-63, “In particular embodiments, method 200 may further include, after navigating according to the second trajectory, determining that the autonomous vehicle may safely return to navigating according to the trajectory. In response to determining that the autonomous vehicle may return to navigating according to the trajectory, the autonomous vehicle may switch from navigating according to the second trajectory to navigating according to the trajectory. The examiner notes that the trajectory is the original trajectory, see also 15:40-42 “Upon reaching endpoint 838, autonomous vehicle 810 may switch from new trajectory 836 to original trajectory 830.” ) and a first number of driving maneuver limits, (navigational constraints, see 6:64-7:4 While driving in accordance with such a trajectory, the autonomous vehicle may adhere to navigational constraints. For instance, the autonomous vehicle may take steps to avoid collisions, to avoid breaking traffic laws (e.g., staying in the proper lane, obeying the speed limit, and stopping fully at stop signs), and to avoid causing inertial discomfort to passengers (e.g., rapid acceleration or deceleration, sudden turns, and so on) unless absolutely necessary.). 
determining a speed limit anomaly indicator for the traffic situation from at least one situation feature (see at least Herbach 9:10-22 and 9:30-40 “It may be determined that a speed of an autonomous vehicle is less than or equal to a threshold speed, and that the autonomous vehicle has not detected a traffic control signal.” The examiner notes that this corresponds to a speed limit… At block 230, a timer T that is based on the cause C may be started, such as discussed below in more detail in the context of at least FIG. 7. At block 240, after the timer T expires, a determination may be made whether the speed is still less than or equal to the threshold speed and/or the cause C remains as a cause for the speed to be less than or equal to the threshold speed, such as discussed below in more detail in the context of at least FIG. 7. If this is the case, then, at block 250, an assistance signal indicating that the autonomous vehicle is stuck may be sent from the autonomous vehicle, such as discussed below in more detail in the context of at least FIG. 7.”  Wherein the timer T corresponds to the speed limit anomaly indicator which indicates an anomaly with the speed of the vehicle based on the speed threshold or limit of Herbach.) 
determining an exception driving maneuver (see Herbach, at least Figure 8, “new trajectory 836 and 9:51-60 “Method 200 may also include the autonomous vehicle receiving a response to the assistance signal, where the response specifies a second trajectory for the autonomous vehicle, and navigating according to the second trajectory. The second trajectory may avoid the obstruction of cause C. In particular embodiments, method 200 may further include, after navigating according to the second trajectory, determining that the autonomous vehicle may safely return to navigating according to the trajectory”) based on the detected traffic situation and a second number of the driving maneuver limits less than the first number when a threshold value for the speed limit anomaly indicator is exceeded (see Herbach, 12:53-63 “At block 710, the autonomous vehicle may determine if it is either increasing speed and/or if a current speed of the autonomous vehicle is greater than a threshold speed of X meters per second (m/s)” and at least at 7:10-23 “The stuck condition may be, for instance, a condition where the autonomous vehicle might not be able to navigate in accordance with an original trajectory without relaxing any of its navigational constraints. For example, an autonomous vehicle may be configured with constraint(s) to "stay on the road" and "do not back up while on the road." Then, while driving, the autonomous vehicle may determine that the road ahead is completely obstructed by a large object.” and Figure 8 wherein the autonomous vehicle crosses the solid line and Figure 9, 16:30-35 “in providing new trajectory 946 to autonomous vehicle 810, the assistance center may provide a temporary override of any rules inhibiting autonomous vehicle 810 from shoulder riding at least while traveling on new trajectory 946.”); and 
automatically controlling the vehicle to follow the exception driving maneuver (see Herbach at least at 15:43-45 “autonomous vehicle 810 may drive according to new trajectory 836 to endpoint 838 and then according to original trajectory 830 to destination 832.).  
The examiner acknowledges that the claimed limitations are found in multiple embodiments of Herbach.  However, Herbach teaches that the combination of the methods described in Herbach are explicitly contemplated (see Herbach 38:25-30, “It will be readily understood that the aspects of the present disclosure, as generally described herein, and illustrated in the figures, may be arranged, substituted, combined, separated, and designed in a wide variety of different configurations, all of which are explicitly contemplated herein.”)  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments of Herbach, because as Herbach teaches it is explicitly contemplated.  
Regarding Claim 2, Herbach discloses the method according to Claim 1, wherein when the threshold value is exceeded, the detected traffic situation is compared to multiple traffic situations present in a memory, based on the at least one situation feature (see Herbach see at least decision Table 2, in part which reads “Has the autonomous vehicle traversed this location previously? a. Yes - have any vehicular obstacles been encountered at this location? i. Yes - has a vehicular obstacle been reported within a threshold period of time; e.g., 15 minutes”).
Regarding Claim 3, discloses the method according to Claim 2, wherein the at least one situation feature includes one or more of the following features: an absolute position of the vehicle; a speed of the vehicle; an estimated time until the driving maneuver target is attained; the number of vehicles that pass the vehicle per unit time; a traffic density indicator; a longitudinal and/or lateral distance profile concerning one or more other objects in the traffic situation; a reliability indicator concerning the recognition of objects in the traffic situation (see at least Herbach Figure 8, current position of autonomous vehicle 810 and 6:40-45 “The laser, or set of lasers, may be rapidly and repeatedly scanned across the surroundings to provide continuous, or nearly continuous, real-time information on distances to the objects therein. Combining the measured distances, and the orientation of the laser(s) while measuring each distance, allows for associating a three-dimensional position with each returning pulse.”).
Regarding Claim 5, Herbach discloses the method according to claim 1, wherein the exception driving maneuver is determined by retrieving an exception driving maneuver, associated with the predetermined traffic situation, from a memory containing earlier exception driving maneuvers (see at least Herbach 16:7-10 “For example, scenario 900 may have occurred after scenario 800 and autonomous vehicle 810 may have stored trajectory 836. Thus, autonomous vehicle 810 may have considered trajectory 836 for use in scenario 900 (possibly with slight modifications as bottles 820, 822, and 824 are slightly farther from vehicle 810), and proposed trajectory 936 based on the slightly-modified trajectory 836.”  and 14:35-39 “assistance center 520 may send confirmation 1056 of proposed trajectory 1052 to autonomous vehicle 1010”).
Regarding Claim 6, Herbach discloses the method according to claim 1, wherein the detected traffic situation is stored in a memory as a predetermined traffic situation when a storage condition is present (see at least Herbach at 10:1-5, “At block 310, the autonomous vehicle may determine to seek assistance to navigate in accordance with a first trajectory. The autonomous vehicle may be configured to receive and store data about a plurality of obstacles”).
Regarding Claim 7, Herbach discloses the method according to Claim 6, wherein the storage condition includes one or more of the following conditions: 
a deviation between the determined standard driving maneuver and a maneuver carried out by a person in the detected traffic situation; 
a minimum acceleration threshold of the vehicle is exceeded; 
a minimum steering rate threshold of the vehicle is exceeded; 
a memory operation is carried out by an occupant of the vehicle.
(see at least Herbach at 22:22-37 “FIGS. 15A, 15B, and 15C show scenario 1500 using trajectory user interface (UI) 1510 to relieve a stuck condition of an autonomous vehicle. In some embodiments, trajectory UI 1510 may be provided using a graphical user interface (GUI) of a computing device. For example, trajectory UI 1510 may utilize one or more windows, buttons, dialogs, and other components of the GUI. In scenario 1500, trajectory UI 1510 may be utilized at an assistance center, such as assistance center 520, and may be configured to communicate with one or more autonomous vehicles and with one or more experts. The expert(s) may be human experts and/or computing components, such as but not limited to expert systems. Alternatively, or additionally, trajectory UI 1510 may be utilized in an autonomous vehicle, perhaps by a passenger of the autonomous vehicle”. The examiner notes that a passenger carrying out the trajectory that is determined by an expert (having a memory) reads on the claim as written.)
Regarding Claim 8, Herbach discloses the method according to claim 1, wherein when a threshold value for a driving parameter is exceeded or undershot, a vehicle actuator system is actuated according to a predetermined emergency maneuver (see Herbach at least at 16:30-35 “providing new trajectory 946 to autonomous vehicle 810, the assistance center may provide a temporary override of any rules inhibiting autonomous vehicle 810 from shoulder riding at least while traveling on new trajectory 946. In scenario 900, autonomous vehicle 810 may receive new trajectory 946 with a temporary override allowing shoulder riding,” The examiner notes that traveling on the shoulder or into oncoming traffic to avoid an accident is interpreted as an emergency maneuver).
Regarding Claim 10, Herbach discloses the method according to claim 1, wherein in a mode for automated operation of the vehicle, a vehicle actuator system for implementing the standard driving maneuver is actuated, and as soon as an exception driving maneuver has been determined, the vehicle actuator system is actuated in order to implement the exception driving maneuver (see Herbach at least at 15:43-45 “autonomous vehicle 810 may drive according to new trajectory 836 to endpoint 838 and then according to original trajectory 830 to destination 832.)
Regarding Claim 11, Herbach discloses the method according to claim 1, wherein the exception driving maneuver is carried out according to an exception driving maneuver target, wherein an exception driving maneuver target is determined with a higher location deviation tolerance than for the driving maneuver target (see Herbach at least at 16:30-35 “providing new trajectory 946 to autonomous vehicle 810, the assistance center may provide a temporary override of any rules inhibiting autonomous vehicle 810 from shoulder riding at least while traveling on new trajectory 946. In scenario 900, autonomous vehicle 810 may receive new trajectory 946 with a temporary override allowing shoulder riding,” The examiner notes that riding on the shoulder or into oncoming traffic demonstrates a higher location deviation tolerance).
Regarding Claim 12, Herbach discloses the method according to one claim 1, wherein a traversable space from the detected traffic situation is determined, and the exception driving maneuver is determined according to a target in the traversable space selected randomly (see Herbach at least at 16:30-35 “providing new trajectory 946 to autonomous vehicle 810, the assistance center may provide a temporary override of any rules inhibiting autonomous vehicle 810 from shoulder riding at least while traveling on new trajectory 946. In scenario 900, autonomous vehicle 810 may receive new trajectory 946 with a temporary override allowing shoulder riding…”  The examiner notes that riding on the shoulder or into oncoming traffic is considered a random selected target because the examiner interprets any location that is not occupied by another obstruction is considered a randomly selected target.)
Regarding claim 13, Herbach discloses the method according to claim 1, wherein the first number of driving maneuver limits comprise at least one of traffic regulations and safety limits (see at least Herbach, Figure 8, wherein the new trajectory crosses the solid lane lines into oncoming traffic or 16:30-35 “providing new trajectory 946 to autonomous vehicle 810, the assistance center may provide a temporary override of any rules inhibiting autonomous vehicle 810 from shoulder riding at least while traveling on new trajectory 946. In scenario 900, autonomous vehicle 810 may receive new trajectory 946 with a temporary override allowing shoulder riding,”.)
Regarding claim 14, Herbach discloses the method according to claim 1, wherein determining the speed limit anomaly indicator for the traffic situation and determining the exception driving maneuver are performed on-board the vehicle (see at least Herbach 16:1-10, 49-53 “In scenario 900, upon recognizing that it is in the stuck condition, autonomous vehicle 810 may send an assistance signal to an assistance center (not shown in FIG. 9) to relieve the stuck condition. As part of the assistance signal or in another communication, autonomous vehicle 810 may provide proposed trajectory 936 to the assistance center for consideration. For example, scenario 900 may have occurred after scenario 800 and autonomous vehicle 810 may have stored trajectory 836. Thus, autonomous vehicle 810 may have considered trajectory 836 for use in scenario 900 (possibly with slight modifications as bottles 820, 822, and 824 are slightly farther from vehicle 810), and proposed trajectory 936 based on the slightly-modified trajectory 836.”).
Regarding claims 18 and 19, Herbach discloses the method according to claim 1, wherein the exception driving maneuver is followed when a maximum speed provided by map data stored in the vehicle and of surroundings of the detected traffic situation deviates from a sensed maximum speed in the detected traffic situation by more than the threshold value (see at least Herbach 9:10-22 and 9:30-40 “In some embodiments, determining that the speed of the autonomous vehicle is less than or equal to the threshold speed may include determining that the autonomous vehicle is not increasing speed. The traffic control signal may include be a stop sign signal, a stop light signal, a warning sign signal, and a warning light signal. The threshold speed may be between zero and one meter per second, between zero and three meters per second, between zero and five meters per second, and so on” … At block 230, a timer T that is based on the cause C may be started, such as discussed below in more detail in the context of at least FIG. 7. At block 240, after the timer T expires, a determination may be made whether the speed is still less than or equal to the threshold speed and/or the cause C remains as a cause for the speed to be less than or equal to the threshold speed, such as discussed below in more detail in the context of at least FIG. 7. If this is the case, then, at block 250, an assistance signal indicating that the autonomous vehicle is stuck may be sent from the autonomous vehicle, such as discussed below in more detail in the context of at least FIG. 7.”  Wherein the timer T corresponds to the speed limit anomaly indicator and the threshold is the time in which it deemed that the vehicle is in a stuck condition because the vehicle does not move according the maximum speed perceived in the surroundings)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ferguson et al. (US Patent No.  11,014,557), Custer et al. (US PG Pub. 2017/0217435), Mullen (US Patent No. 10,275,664) and Stenneth (US PG Pub. 2020/0019798) are all related to determining speed limits along road ways and are pertinent to the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A./Examiner, Art Unit 3662          

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662